DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 24, 25, 29, 34, 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Armstrong (US 20150260193 A1) in view of Ishimaru (WO 2016056246 A1).
Regarding claim 24, Armstrong discloses an optical sensor apparatus for a cooker hood, comprising: 
an optical sensor (62. Fig. 4); 
an air channel (70, Fig. 4) having an outlet formed in a local area around the image processing device; and 
an airflow generation apparatus (80, Fig. 4) configured to generate an airflow which flows out of the outlet of the air channel. 
Armstrong fails to disclose: 

wherein the an air channel has an outlet on exactly one side of the image processing device; and
wherein the air channel and the outlet are configured to direct the airflow to pass in front of the exposed surface of the image processing device.

Ishimaru teaches a heating cooker, comprising: 
 an image processing device (camera 19, Fig. 4) having an exposed surface (24) via which images are taken or emitted;
an air channel (21, Fig. 4) having an outlet on exactly one side of the image processing device; and
wherein the air channel and the outlet are configured to direct the airflow to pass in front of the exposed surface of the image processing device.

It would have been obvious to a person skilled in the art at the time of effective filing of the application to modify Armstrong wherein the optical sensor is an image processing device having an exposed surface via which images are taken or emitted.  Armstrong discloses an optical sensor for monitoring the cooktop, but does not state how it works.  Ishimaru teaches an image processing device in the form of a camera, i.e., a type of optical sensor.  With the modification, the camera can record images from the cooktop, and then process the images so that useful information can be extracted (e.g., temperature of the cooktop).
Furthermore, it would have been obvious to a person skilled in the art at the time of effective filing of the application to modify Armstrong wherein the an air channel has an outlet on exactly one side of the image processing device; and wherein the air channel and the outlet are configured to direct the airflow to pass in front of the exposed surface of the image processing 

Regarding claim 25, modified Armstrong discloses wherein the imaging processing comprises a camera (see Ishimaru). 
Regarding claim 29, modified Armstrong discloses a housing (64+84, see Fig. 4 of Armstrong; Ishimaru teaches a housing 21 for accommodating the airflow generation apparatus) accommodating the image processing device and the airflow generation apparatus, said housing having an entrance to constitute an inlet of the air channel (see Ishimaru teaching the entrance). 
Regarding claim 34, modified Armstrong discloses wherein the image processing device is installed at a front side (bottom end) of the housing (Armstrong, Fig. 4), said entrance of the housing being located at a back side (top end) of the housing relative to the image processing device. 
Regarding claim 35, Armstrong discloses wherein the airflow generation apparatus is an axial flow fan (80, Fig. 4). 
Claim 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Armstrong (US 20150260193 A1) in view of Ishimaru (WO 2016056246 A1), as applied to claim 24, and further in view of Koetz (US 20190086096 A1).
Regarding claim 27, Armstrong fails to disclose wherein the imaging device is a projecting device.  However, Koetz discloses an oven and the technique of using a camera for objection detection using “acoustic or other physical detection methods” (see para. 18).  The Examiner is also taking Official Notice that said detection methods project acoustic or electromagnetic waves (Applicant did not traverse the Official Notice; therefore, the statement is . 
Claims 33, 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Armstrong (US 20150260193 A1) in view of Ishimaru (WO 2016056246 A1), as applied to claim 24, and further in view of Gagas (US 20100163549 A1).
Regarding claim 33, Armstrong fails to disclose a filter disposed at the entrance of the housing.  However, Gagas teaches a cooking apparatus comprising a sensor (para. 59), a housing (wall defining cavity 172, see Fig. 6), and a filter (173) disposed at the entrance of the housing.  
It would have been obvious to a person skilled in the art at the time of effective filing of the application to modify Armstrong to include a filter disposed at the entrance of the housing, so that dirt, dust, or other debris do not build up and block the air channel.  The air channel and the airflow generator would not function if the airflow is prevented from exiting the outlet of the air channel.    
Regarding claim 37, Armstrong fails to disclose wherein the airflow generation apparatus is a centrifugal fan. However, Gagas teaches a cooking apparatus comprising a centrifugal fan (44, Fig. 3).  It would have been obvious to a person skilled in the art at the time of effective filing of the application to modify Armstrong to substitute the axial fan with a centrifugal fan since the modification is merely a simple substitution of one type of suction fan for another, and the results would have been predictable.  



Allowable Subject Matter
s 30, 60, 61 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but do not apply to the current rejections.





Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON LAU whose telephone number is (571)270-7644.  The examiner can normally be reached on Mon-Fri 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 571-272-6785.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JASON LAU/Primary Examiner, Art Unit 3762